834 So.2d 872 (2002)
Lawanda BYRD, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D01-4683.
District Court of Appeal of Florida, First District.
October 23, 2002.
Rehearing Denied January 17, 2003.
Nancy A. Daniels, Public Defender; Ed Harvey, Assistant Public Defender, Tallahassee, for Petitioner.
Robert A. Butterworth, Attorney General, Tallahassee; Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, for Respondent.
*873 MINER, J.
Petitioner, Lawanda Byrd, filed a petition for writ of certiorari to review the trial court's decision to deny her motion to dismiss without prejudice, which was filed pursuant to section 916.303(1), Florida Statutes (1999). We agree with the trial court's finding that Florida Rule of Criminal Procedure 3.213(a) supersedes the statute and required denying the motion to dismiss. However, given the Legislature's clear intention to differentiate between defendants who are incompetent to proceed due to mental illness, which is often curable, and those whose incompetence is due to mental retardation or autism, for which there is no "cure," the Florida Supreme Court may find it appropriate to consider amending Rule 3.213 to reflect such a distinction.
DENIED.
BENTON and LEWIS, JJ., concur in result.